Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the Request for Continue Examination filed 11 May 2022.  Claims 20, 25, 34 have been amended.  Claims 1-19 have been canceled.  Claims 20-39 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 20-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rogers et al. (US 2005/0137015 A1) in view of Beck et al. (US 8,210,848 B1) and further in view of Erol et al. (US 7,298,930 B1).

Claims 1.-19. (Cancelled).

Claim 20. Rogers discloses a computer-implemented method for enabling electronic communications between user device, the method comprising the following operations performed by at least one processor: 
receiving, by a server processor, a first data set from a first user device of a first user, the client systems of the other participants then automatically contact the server system to find out what changes have been made and update the databases of these client systems (P. 0027), 
the first data set related to a first paralinguistic indicator that is configured to enable non-verbal communication between the first user device and a second user device of a second user, data in the databases is updated to reflect the change in appearance of an avatar. (P. 0027),
the first user device operating in a first environment and the second user device operating in a second environment, the gaming environment of the present invention may be executed on various devices including but not limited to computers, wireless devices, phones, PDAs and set-top boxes (P. 0191) Figure 11 clearly shows that the invention can be used by different users using different types of devices, which are analogous to different environments, 
parsing, via a parser of the server processor, the first data set related to the first paralinguistic indicator, the client IM module receives the message, decodes it as a system message and then passes it to the user interface module 322 via the IM interface module (P. 0144), the extended XML packet incorporates a code that tells the receiving software executing on devices B, C and D (1104, 1106 and 1108) a user’s avatar is communicated via instant messaging signals to other devices in a non-text (Jabber) message using extended XML included in  instant messaging message to refresh their copy of the computer A's 1102 inventory (P. 0197) As the other participant devices receive the message with the avatar information, the devices decode, i.e. parse, the information and update their own inventories. 

Rogers does not disclose the first paralinguistic indicator representing an overall paralinguistic state of the first user, the overall paralinguistic state of the first user being based on a[n] … average of paralinguistic values across a given time period, as disclosed in the claims.  However, in the same field of invention, Beck discloses the facial information is determined from facial expressions during the time that the sender is composing the message (across a given time period) … and only one cartoon character or another representation is transmitted back to the sender which is simply a summary of the facial information expressed by facial expressions of the receiver (running average of paralinguistic values that represents an overall paralinguistic state) (C. 2. L. 39-51).  While Beck does not describe the single character that represents a summary of facial information expressed by facial expressions over the monitored time, as an average, some form of determination must be made to form the summary from the total facial information measured during the monitored time.  Therefore, considering the teachings of Rogers and Beck, one having ordinary skill in the art at the time of the invention would have been motivated to combine the first paralinguistic indicator representing an overall paralinguistic state of the first user, the overall paralinguistic state of the first user being based on a[n] … average of paralinguistic values across a given time period with the teachings of Rogers with the motivation to provide an efficient way for a user to capture a more accurate representation of the user’s disposition (facial expression, attitude, emotional state) while communicating visual representations of the user during communication sessions (Beck: C. 1, L. 41-44).
	
Rogers does not disclose the overall paralinguistic state … based on a numerical average of paralinguistic values, as disclosed in the claims.  However, in the same field of invention, Erol discloses finding representative shots of video meeting participants (C. 18, L. 30-32) that are “best shot” representations, by extracting several shots of a speaker over a period of time, e.g. when the speaker begins speaking, during speaking, and when the speaker finishes speaking (C. 18, L. 37-45) by identifying metrics of facial features and comparing the metrics against a corresponding template metrics and selecting a best shot that is within an error tolerance (C. 19, L. 15-40) the template measurements representing a plurality of average measurements of facial features, wherein a candidate image having a minimal error quantity is selected as a best shot image, wherein one or more such best shot images of people can be displayed (Claim 5).  Erol explicitly discloses taking an average of facial expression metrics to determine a best shot facial image of a person to display.  Therefore, considering the teachings of Rogers, Beck and Erol, one having ordinary skill in the art at the time of the invention would have been motivated to combine the overall paralinguistic state … based on a numerical average of paralinguistic values with the teachings of Rogers and Beck with the motivation to reduce errors in determining the most appropriate facial expression to present in the user’s facial representation.

Rogers does not disclose wherein parsing the first data set includes converting the first paralinguistic indicator into a corresponding intermediate paralinguistic format, as disclosed in the claims.  However, Erol discloses identifying metrics of facial features and comparing the metrics against a corresponding template metrics and selecting a best shot that is within an error tolerance (C. 19, L. 15-40).  The extracted metrics are analogous to the claimed intermediate paralinguistic format.  Therefore, considering the teachings of Rogers, Beck and Erol, one having ordinary skill in the art at the time of the invention would have been motivated to combine wherein parsing the first data set includes converting the first paralinguistic indicator into a corresponding intermediate paralinguistic format with the teachings of Rogers, Beck and Erol with the motivation to provide an efficient method for analyzing the captured facial images of users to determine the best facial image representation to display.

Rogers does not disclose translating, by the server processor, the intermediate paralinguistic format into a second paralinguistic indicator in a second format, the second format configured for enabling electronic communication between one or more user devices in the second environment; and transmitting, by the server processor, the second paralinguistic indicator in the second format to the second user device of the second user, as disclosed in the claims.  However, Beck discloses outputting, for a facial expression, a symbolic form such as a cartoon, caricature, text, audio, color, visual emoticon or other symbolic forms (C. 2, L. 9-14), sending an IM message by inputting a message (C. 4, L. 13-22), facial information may be encoded as a color or as a musical tune to indicate the facial information (C. 4, L. 27-32) converting a facial expression in one representation to a facial expression of another representation, where the other information may be used to output information on a Braille output device or sound device or change the color of the message being sent; inserting the other representation into the message (C. 5, L. 65 through C. 6, L. 5), determining if another facial expression representation is to be transmitted from the receiving user, converting the received facial expression representation into another representation and transmitting the other representation back to the sender (C. 6, L. 30-39) It is clear that Beck encodes a facial expression into a plurality of formats, including a cartoon figure, music or colored message, wherein the receiving device may be a Braille output device, a sound device or a device that displays the color of the message to indicate facial expression information; therefore, the combination of Beck with Erol discloses facial templates associated with each facial image that serve as an error template against which to compare facial image metrics extracted from facial images for selecting a best shot.  Therefore, considering the teachings of Rogers, Beck and Erol, one having ordinary skill in the art at the time of the invention would have been motivated to combine translating, by the server processor, the intermediate paralinguistic format into a second paralinguistic indicator in a second format, the second format configured for enabling electronic communication between one or more user devices in the second environment; and transmitting, by the server processor, the second paralinguistic indicator in the second format to the second user device of the second user with the teachings of Rogers, Beck and Erol with the motivation to more clearly communicate the disposition of a user involved in a communication session (Beck: C. 1, L. 12-31).

Claim 21.  Rogers, Beck and Erol disclose the computer-implemented method of claim 20, and Rogers further discloses the following operation performed by the at least one processor: transmitting, by the server processor, activity information to the second user device of the second user, the activity information including a description of activities taking place in a sub-portion of the first environment, track data regarding the individual participant's behavior in the simulated market, including in a virtual store and data concerning the virtual store (P. 0067) the virtual stores may be organized into different sections (P. 0101).

Claim 22.  Rogers, Beck and Erol disclose the computer-implemented method of claim 21, and Rogers further discloses the description comprises a textual description of at least one of: an environment associated with the sub-portion of the first environment, proximity of other users to the representation in the sub-portion of the first environment, and activities being performed by other users currently located in the sub-portion of the first environment, Rogers discloses that users interact with one another in a virtual marketplace and communicate over instant message, users may visit stores, develop preferences for products, borrow, trade or share items bought in stores, participate in activities and request others to join in on the activities; these activities are equivalent to the claimed sub-portions of the environment, descriptions of activities, providing preference information, types of descriptions, define thresholds by preferences and popularity; see the following citations from Rogers; once a participant obtains a virtual resource from a virtual store, a signal is generated and transmitted to other participants through the instant messaging platform to indicate that such virtual resource has been obtained, data regarding behavior of the participants in the simulated market economy is collected (P. 0024), the system may track data regarding the individual participant's purchasing behavior, preferences for certain items, or trading behavior by tracking the virtual items stored in an inventory designated for such participant and/or based on the appearance of the participant's avatar which is controlled by the participant (P. 0067), virtual stores display prices of items (P. 0099) and other information such as “new items”, “sale items” and other different types of items (P. 0101), when in the multiparty IM panel 900 participants can trade 906, lend 908, play experiences 906 and shop 910 with their buddy as described with respect to the IM panel (P. 0176). 

Claim 23.  Rogers, Beck and Erol disclose the computer-implemented method of claim 20, and Rogers further discloses enabling, by the server processor, the second user device of the second user to provide preference information related to a description of activities taking place in a sub- portion of the first environment; and transmitting, by the server processor, activity information to the second user device of the second user, the activity information including a description of activities taking place in a sub-portion of the first environment in accordance with the preference information, Rogers discloses that users interact with one another in a virtual marketplace and communicate over instant message, users may visit stores, develop preferences for products, borrow, trade or share items bought in stores, participate in activities and request others to join in on the activities; these activities are equivalent to the claimed sub-portions of the environment, descriptions of activities, providing preference information, types of descriptions, define thresholds by preferences and popularity; see the following citations from Rogers; once a participant obtains a virtual resource from a virtual store, a signal is generated and transmitted to other participants through the instant messaging platform to indicate that such virtual resource has been obtained, data regarding behavior of the participants in the simulated market economy is collected (P. 0024), data relating to preferences of an individual participant of one virtual resource over another virtual resource is gathered (P. 0025), an on-line interactive community which simulates a market with multiple participants, where at least two competing virtual merchants offer for sale competing virtual items and the participants are enabled to obtain one of the competing virtual items, thereby displaying a preference for the obtained virtual item, data is gathered regarding which competing virtual items are selected by the participants (P. 0029), the system may track data regarding the individual participant's purchasing behavior, preferences for certain items, or trading behavior by tracking the virtual items stored in an inventory designated for such participant and/or based on the appearance of the participant's avatar which is controlled by the participant (P. 0067), the basic activity of completing an experience involves acquiring a specified set of prerequisite objects, either on the participant's own, or in cooperation with other participants. These objects may be acquired by buying them from the activity, by completing other experiences, by trading items with other participants, or as bonus items propagated to certain participants by the system. For example, if the experience is a "Trip to Paris," then the participant may be required to obtain the following prerequisite objects: passport, French class, and walking shoes (P. 0126), walking shoes and a passport might be available from a virtual store, but French Class is a rare item that the system may have provided as a bonus item only to selected participants, the participant will need to find someone else who has access to French Class and either invite her to help complete the experience together, or trade for that item (P. 0127), To further encourage interactions among the participants, some experiences may require multiple participants to work together to acquire the prerequisite items in groups, while other experiences may require a single participant to buy, receive, or trade the required items, for example, in order to form a cheerleading squad, a minimum of five participants would be required to each acquire a cheerleading skirt, a varsity sweater, a set of pom-poms and five separate cheerleading animations (P. 0128), when in the multiparty IM panel 900 participants can trade 906, lend 908, play experiences 906 and shop 910 with their buddy as described with respect to the IM panel (P. 0176), the database 328 stores information on each experience, how the experiences relate to each other, and information on each store including what items appear in the virtual store (P. 0180). 

Claim 24.  Rogers, Beck and Erol disclose the computer-implemented method of claim 23, and Rogers further discloses wherein the preference information includes at least one of: a quantity of descriptions to be provided to the second user device, a type of descriptions to be provided to the second user device, and a list of other users about whom descriptions are to be provided to the second user device, Rogers discloses that users interact with one another in a virtual marketplace and communicate over instant message, users may visit stores, develop preferences for products, borrow, trade or share items bought in stores, participate in activities and request others to join in on the activities; these activities are equivalent to the claimed sub-portions of the environment, descriptions of activities, providing preference information, types of descriptions, define thresholds by preferences and popularity; see the following citations from Rogers; the system may track data regarding the individual participant's purchasing behavior, preferences for certain items, or trading behavior by tracking the virtual items stored in an inventory designated for such participant and/or based on the appearance of the participant's avatar which is controlled by the participant (P. 0067), once a participant obtains a virtual resource from a virtual store, a signal is generated and transmitted to other participants through the instant messaging platform to indicate that such virtual resource has been obtained, data regarding behavior of the participants in the simulated market economy is collected (P. 0024), virtual stores display prices of items (P. 0099) and other information such as “new items”, “sale items” and other different types of items (P. 0101), when in the multiparty IM panel 900 participants can trade 906, lend 908, play experiences 906 and shop 910 with their buddy as described with respect to the IM panel (P. 0176), a clothing item may consist of the following data: a 3D model, a texture map, a text description, an iconic representation, the item's name, and meta data used by the 3D graphics process (P. 0179). 

Claim(s) 25 is/are directed to system (that enables electronic communication between one or more user devices, the system comprising: a memory configured to store instructions; and a processor configured to execute the instructions) claim(s) similar to the computer-implemented method claim(s) of Claim(s) 20 and is/are rejected with the same rationale.

Claim 26.  Rogers, Beck and Erol disclose the system of claim 25, and Rogers further discloses the processor is further configured to execute the instructions to: access a collection of descriptions determined to be relevant to the second user; monitor a sub-portion of the first environment corresponding to a current location of the representation in the first environment; identify, from the collection of descriptions, a sub-set of descriptions based on monitoring the sub-portion of the first environment and a threshold number; and transmit the sub-set of descriptions to the second user device of the second user, Rogers discloses that users interact with one another in a virtual marketplace and communicate over instant message, users may visit stores, develop preferences for products, borrow, trade or share items bought in stores, participate in activities and request others to join in on the activities; these activities are equivalent to the claimed sub-portions of the environment, descriptions of activities, providing preference information, types of descriptions, define thresholds by preferences and popularity; see the following citations from Rogers; the present system can track data regarding the individual participant's behavior in the simulated market as well as aggregated data regarding multiple participant behavior in the market, examples of aggregated data that may be tracked include: (i) data concerning the number of participants who have visited a particular virtual store; (ii) the number of participants who have selected a particular virtual item to be worn by their avatar; (iii) the number of participants who have used virtual currency to purchase a particular virtual article of clothing; (iv) how much virtual currency was spent on average to purchase a particular virtual item during a particular period of time; (v) overall trends relating to such virtual pricing over time; (vi) the relative popularity of individual items or particular brands who are represented in the virtual market economy; (vii) how many participants have traded a particular item with another participant; and (viii) data concerning which virtual stores or clothing items are the most popular among participants in general, or among participants in a particular demographic grouping, such as age, race or zip code, in addition, the system may track data regarding the individual participant's purchasing behavior, preferences for certain items, or trading behavior by tracking the virtual items stored in an inventory designated for such participant and/or based on the appearance of the participant's avatar which is controlled by the participant, the tracked data may be mined and studied to generate certain market research studies, this data can be particularly useful to retailers, manufacturers and other consumer marketing companies in evaluating the potential success of their real products in the real market among a particular demographic group (P. 0067) users communicate activities and changes to avatars to other users via instant messaging (P. 0196) The popularity and preferences of items are indicative of a threshold. 

Claim 27.  Rogers, Beck and Erol disclose the system of claim 26, and Rogers further discloses the processor is further configured to execute the instructions to: determine that a quantity associated with the collection of descriptions exceeds the threshold number; determine an interest rating for each description in the collection of descriptions; and provide the second user device with the sub-set of the descriptions based on the interest ratings, Rogers discloses that users interact with one another in a virtual marketplace and communicate over instant message, users may visit stores, develop preferences for products, borrow, trade or share items bought in stores, participate in activities and request others to join in on the activities; these activities are equivalent to the claimed sub-portions of the environment, descriptions of activities, providing preference information, types of descriptions, define thresholds by preferences and popularity; see the following citations from Rogers; the present system can track data regarding the individual participant's behavior in the simulated market as well as aggregated data regarding multiple participant behavior in the market, examples of aggregated data that may be tracked include: (i) data concerning the number of participants who have visited a particular virtual store; (ii) the number of participants who have selected a particular virtual item to be worn by their avatar; (iii) the number of participants who have used virtual currency to purchase a particular virtual article of clothing; (iv) how much virtual currency was spent on average to purchase a particular virtual item during a particular period of time; (v) overall trends relating to such virtual pricing over time; (vi) the relative popularity of individual items or particular brands who are represented in the virtual market economy; (vii) how many participants have traded a particular item with another participant; and (viii) data concerning which virtual stores or clothing items are the most popular among participants in general, or among participants in a particular demographic grouping, such as age, race or zip code, in addition, the system may track data regarding the individual participant's purchasing behavior, preferences for certain items, or trading behavior by tracking the virtual items stored in an inventory designated for such participant and/or based on the appearance of the participant's avatar which is controlled by the participant, the tracked data may be mined and studied to generate certain market research studies, this data can be particularly useful to retailers, manufacturers and other consumer marketing companies in evaluating the potential success of their real products in the real market among a particular demographic group (P. 0067) The popularity and preferences of items are indicative of a threshold. . 

Claim 28.  Rogers, Beck and Erol disclose the system of claim 26, and Rogers further discloses the processor is further configured to execute the instructions to: determine that a quantity associated with the collection of descriptions exceeds the threshold number; determine an interest rating for each description in the collection of descriptions; access user interest preferences; compare the interest rating with at least one of the user interest preferences; and identify descriptions to be included in the sub-set of descriptions based on the comparison, Rogers discloses that users interact with one another in a virtual marketplace and communicate over instant message, users may visit stores, develop preferences for products, borrow, trade or share items bought in stores, participate in activities and request others to join in on the activities; these activities are equivalent to the claimed sub-portions of the environment, descriptions of activities, providing preference information, types of descriptions, define thresholds by preferences and popularity; see the following citations from Rogers; the present system can track data regarding the individual participant's behavior in the simulated market as well as aggregated data regarding multiple participant behavior in the market, examples of aggregated data that may be tracked include: (i) data concerning the number of participants who have visited a particular virtual store; (ii) the number of participants who have selected a particular virtual item to be worn by their avatar; (iii) the number of participants who have used virtual currency to purchase a particular virtual article of clothing; (iv) how much virtual currency was spent on average to purchase a particular virtual item during a particular period of time; (v) overall trends relating to such virtual pricing over time; (vi) the relative popularity of individual items or particular brands who are represented in the virtual market economy; (vii) how many participants have traded a particular item with another participant; and (viii) data concerning which virtual stores or clothing items are the most popular among participants in general, or among participants in a particular demographic grouping, such as age, race or zip code, in addition, the system may track data regarding the individual participant's purchasing behavior, preferences for certain items, or trading behavior by tracking the virtual items stored in an inventory designated for such participant and/or based on the appearance of the participant's avatar which is controlled by the participant, the tracked data may be mined and studied to generate certain market research studies, this data can be particularly useful to retailers, manufacturers and other consumer marketing companies in evaluating the potential success of their real products in the real market among a particular demographic group (P. 0067) The popularity and preferences of items are indicative of a threshold.. 

Claim 29.  Rogers, Beck and Erol disclose the system of claim 25, and Rogers further discloses the processor is further configured to execute the instructions to: receive, from a messaging interface of the second environment, a detailed information request from the second user device regarding a particular description provided to the second user device; identify detailed information related to the particular description; and provide the second user device with the detailed information related to the particular description, Rogers discloses that users interact with one another in a virtual marketplace and communicate over instant message, users may visit stores, develop preferences for products, borrow, trade or share items bought in stores, participate in activities and request others to join in on the activities; these activities are equivalent to the claimed sub-portions of the environment, descriptions of activities, providing preference information, types of descriptions, define thresholds by preferences and popularity; see the following citations from Rogers; The participants are enabled to obtain virtual resources available from the simulated market economy by, for example, (i) using virtual currency to purchase an item from a virtual store in a simulated retail purchase, (ii) by purchasing the item from another participant in a simulated secondary market purchase, or (iii) by trading one item from the participant's inventory for another item or items in the inventory of another participant in a simulated barter transaction, once a participant obtains a virtual resource from a virtual store, a signal is generated and transmitted to other participants through the instant messaging platform to indicate that such virtual resource has been obtained, data regarding behavior of the participants in the simulated market economy is collected (P. 0024), the instant messaging platform provides the underlying communication platform for the present system and method. The instant messaging platform enables (i) communication between the participants while they are participating in this virtual market and (ii) communication between the client systems used by the participants to access the virtual market and the server system supporting the present system of obtaining data as further described herein. For example, using instant messaging signals as described herein, the participants may engage in a transaction involving borrowing, trading, or sharing a virtual item with the other participants (P. 0066), data concerning which virtual stores or clothing items are the most popular among participants in general, or among participants in a particular demographic grouping (P. 0067). 

Claim(s) 30, 31, 32, 33 is/are directed to system (comprising a memory and a processor) claim(s) similar to the computer-implemented method claim(s) of Claim(s) 21, 22, 23, 24 and is/are rejected with the same rationale.

Claim(s) 34, 35, 36, 37, 38 is/are directed to non-transitory computer-readable medium claim(s) similar to the computer-implemented method claim(s) of Claim(s) 20, 21, 22, 23, 24 and is/are rejected with the same rationale. 

Claim 39.  Rogers, Beck and Erol disclose the non-transitory computer-readable medium of claim 34, and Rogers further discloses wherein the first paralinguistic indicator is configured for non-verbal communications, "Expressions" are facial gestures that an avatar can make while a participant is interacting with other participants (P. 0123) Facial expressions are paralinguistic.

Response to Arguments
Applicant's arguments filed 11 May 2022 have been fully considered but they are not persuasive.
The applicant argues:
In the Advisory Action dated April 29, 2022, the Examiner alleges that the “facial information representing the series of facial expressions must be in such a form that a summary of the facial information can be derived.” Assuming that information representing a series of facial expression and deducing that a summary of the facial information can be derived because data is stored in binary or hexadecimal data, still falls short of the claimed limitations. It is clear that a summary and abstract are not the same as an average. Thus, it is clear that Beck does not disclose the previously presented limitation of “the first paralinguistic indicator comprising a running average of paralinguistic values across a given time period that represents an overall paralinguistic state of the first user’.

The examiner respectfully disagrees.  While the limitation has been amended as follows, the first paralinguistic indicator representing an overall paralinguistic state of the first user, the overall paralinguistic state of the first user being based on a numerical average of paralinguistic values across a given time period, the only substantive amendment is that the running average of paralinguistic values is now a numerical average of paralinguistic values.  Beck discloses the facial information is determined from facial expressions during the time that the sender is composing the message (across a given time period) … and only one cartoon character or another representation is transmitted back to the sender which is simply a summary of the facial information expressed by facial expressions of the receiver (running average of paralinguistic values that represents an overall paralinguistic state).  While Beck does not describe the single character that represents a summary of facial information expressed by facial expressions over the monitored time, as an average, some form of determination must be made to form the summary from the total facial information measured during the monitored time.  Furthermore, an average is a form of summary of information in that an average provides a single representative item that provides some useful information about a collection of items.  Applicant has amended this concept to describe the average of paralinguistic values as a numerical average of paralinguistic values.  Beck does not describe the one “cartoon character or other representation” representing “a summary of the facial information expressed by facial expressions of the receiver as a numerical average.  The examiner has combined Erol for this limitation.
Erol discloses finding representative shots of video meeting participants that are “best shot” representations, by extracting several shots of a speaker over a period of time, e.g. when the speaker begins speaking, during speaking, and when the speaker finishes speaking by identifying metrics of facial features and comparing the metrics against a corresponding template metrics and selecting a best shot that is within an error tolerance.  The template measurements represent a plurality of average measurements of facial features, wherein a candidate image having a minimal error quantity is selected as a best shot image, wherein one or more such best shot images of people can be displayed.  Erol explicitly discloses taking an average of facial expression metrics to determine a best shot facial image of a person to display.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        8/13/2022
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177